DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1is objected to because of the following informalities:  
In line 1-4, the recitation “a processing apparatus that processes a workpiece held by a holding table by rotating at a high speed a spindle with a processing tool” is awkwardly worded
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “high speed” in lines 3 and 10. The term “high” in claim 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP07169717).
Tanaka teaches a water temperature setting method for a processing apparatus (10) that processes a workpiece (32) held by a holding table by rotating at a high speed a spindle (30)  with a processing tool (26) mounted thereto and supplying processing water to the processing tool (26) (See Fig. 1 depicting the processing apparatus and paragraphs 0009, 0010, and 0013 describing the processing apparatus with a spindle, table, and supplying processing water to the processing tool), the water temperature setting method comprising: setting a set temperature for the processing water supplied to the processing tool (26) and setting a set temperature for spindle cooling water for cooling a spindle unit (12) that rotates the spindle (30) at the high speed (See Fig. 1 depicting the processing apparatus, paragraphs 0010-0012 describing the setting of a set temperature for the processing water supplied to the processing tool, and paragraphs 0013-0014 describing the setting of a set temperature of the spindle cooling water for cooling the spindle unit) , in consideration of a lowering in temperature due to evaporation of the processing water scattered from the processing tool due to the high-speed rotation of the processing tool (26) (See Fig. 1 depicting the processing apparatus and See paragraph 0016 describing the consideration of the rotation of the processing tool). Although Tanaka discloses separate optimum values for the temperature for the processing water and spindle cooling water, Tanaka fails to specifically teach that the processing water is set at a higher temperature than the spindle cooling water. Nevertheless, the relationship of these features is a result effective variable because the temperature of cutting interface and the temperature of the machining tool impacts the machining apparatus and environment. Thus, it would have been obvious to one of ordinary skill in the art to modify Tanaka’s set temperature of the processing water to be higher than the set temperature of the spindle cooling water to have the claimed relationship in order to optimize the relationship between the temperature of the processing water and the spindle cooling water, doing so would match the machining parameters to the needs of the user. See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"). See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP07169717) in view of Miyamoto (US9102028).
Tanaka teaches a water temperature setting method for a processing apparatus (10) that processes a workpiece (32) held by a holding table by rotating at a high speed a spindle (30)  with a processing tool (26) mounted thereto and supplying processing water to the processing tool (26) (See Fig. 1 depicting the processing apparatus and paragraphs 0009, 0010, and 0013 describing the processing apparatus with a spindle, table, and supplying processing water to the processing tool), the water temperature setting method comprising: setting a set temperature for the processing water supplied to the processing tool (26) and setting a set temperature for spindle cooling water for cooling a spindle unit (12) that rotates the spindle (30) at the high speed (See Fig. 1 depicting the processing apparatus, paragraphs 0010-0012 describing the setting of a set temperature for the processing water supplied to the processing tool, and paragraphs 0013-0014 describing the setting of a set temperature of the spindle cooling water for cooling the spindle unit) , in consideration of a lowering in temperature due to evaporation of the processing water scattered from the processing tool due to the high-speed rotation of the processing tool (26) (See Fig. 1 depicting the processing apparatus and See paragraph 0016 describing the consideration of the rotation of the processing tool). However, Tanaka fails to specifically teach that the processing water is set at a higher temperature than the spindle cooling water.
Miyamoto teaches cooling different components of the processing apparatus at their respective target temperatures (See Col. 5, lines 11-19 describing the respective target temperatures and Fig. 1-2 depicting the first-second heat generating portions which require different target temperatures).
Therefore, one of ordinary skill in the art at the time of claimed invention would have found it “obvious to try” to modify Tanka to set a target temperature for the processing water higher than the target temperature of the spindle cooling water as the teachings represent a finite number of identified, predictable combinations. Doing so would match the machining parameters to the needs of the tool user. See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN SUN CHA/Examiner, Art Unit 3722                                                                                                                                                                                                        
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722